986 F.2d 1422
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary C. SAYLES, Plaintiff-Appellant,v.DEPARTMENT OF THE NAVY;  General Services Administration,Defendants-Appellees.
No. 92-3581.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1993.

Before KENNEDY and RALPH B. GUY, JR., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Mary C. Sayles appeals the dismissal of her complaint filed under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671 et seq.   The parties have expressly waived oral argument.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Sayles filed her complaint in the district court alleging that she was attacked at her civilian job by the husband of a fellow employee due to the negligent failure of the defendants Department of the Navy and General Services Administration to provide a secure workplace.   Sayles sought unspecified monetary and other relief.   Defendants moved to dismiss the complaint and Sayles responded in opposition.   The district court granted defendants' motion and dismissed the complaint.


3
Upon consideration, we conclude that the district court properly dismissed the case.   First, plaintiff's contention that the defendants' motion to dismiss should have been converted into one for summary judgment because matters outside the pleadings were considered is meritless because the motion was brought pursuant to Fed.R.Civ.P. 12(b)(1).   See Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915-16 (6th Cir.1986) (per curiam).   Moreover, plaintiff failed to meet a jurisdictional prerequisite to suit under the FTCA because she failed to adequately present her claim to defendants before filing suit.  28 U.S.C. § 2675(a);   Rogers v. United States, 675 F.2d 123, 124 (6th Cir.1982) (per curiam);   Knapp v. United States, 844 F.2d 376, 379 (6th Cir.1988).


4
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.